Citation Nr: 1048506	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include anxiety, depression and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1979 and from September 1990 to June 1991; he had additional 
service in the Army Reserves.  The Veteran served in the 
Southwest Asia Theater during the Persian Gulf War from October 
1990 to May 1991, receiving a Southwest Asia Service Medal with 
three Bronze Stars and a Kuwait Liberation Medal.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2005 rating decision, in 
which the RO, in pertinent part, denied service connection for 
anxiety (claimed as nightmares).  

In July 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO; the hearing transcript 
is of record.  A Travel Board hearing was scheduled in September 
2008, but the Veteran failed to report to the hearing and made no 
attempt to reschedule the hearing for a later date.  Thus, the 
Veteran's request for a Travel Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2010).

In a September 2009 decision, the Board denied the Veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), which in an August 2010 
Order, granted the parties' Joint Motion for Remand (joint 
motion), vacating the Board's decision and remanding the case for 
compliance with the terms of the joint motion.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include diagnoses of anxiety, depression, and 
insomnia and positive PTSD screens, the Board has recharacterized 
the Veteran's claim as described on the title page.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to an additional allowance for a 
dependent has been raised by a VA Form 21-686c, submitted 
by the Veteran in April 2010, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further VA action 
on the appeal is warranted.  

As noted by the parties, a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where 
the remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance.  Id. at 271.  In a 
December 2008 remand, the Board directed the RO to obtain an 
opinion from the January 2008 VA psychiatric examiner as to 
whether the Veteran's current anxiety disorder was related to 
service, and in particular, to in-service treatment for a 
"nervous condition."  If the January 2008 VA examiner was 
unavailable, the Veteran was to be scheduled for a new 
examination.  

In February 2009, after reviewing the claims file and reexamining 
the Veteran, a different VA examiner opined that the Veteran's 
psychiatric disorders are not the result of stressors that he 
experienced while in the military and while serving in the Gulf 
War.  In that examiner's opinion, the Veteran's "description of 
in-service stressors were not severe enough and convincing enough 
to account for his current anxiety, depression and problems with 
substance abuse."  However, the February 2010 VA examiner did 
not provide an opinion as to whether the Veteran's disorder was 
related to the in-service treatment for a "nervous condition."  
May 1991 service treatment records reflect treatment for 
"nervous problems" and a prescription for Valium.  As such, a 
remand is required for the Board to obtain an opinion consistent 
with the December 2008 Board remand instructions.

The parties also agreed that a remand is necessary for the Board 
to evaluate the credibility and relevance of the Veteran's lay 
statements.  During the July 2006 DRO hearing, the Veteran 
testified that his problems with anxiety began during Persian 
Gulf service; that he saw people get blown up; that his unit got 
lost and went into Kuwait further than they should have; that 
they transported live ammo without escorts, which was very 
stressful; and that the symptomatology for which he was treated 
in service has continued to the present time.  

The Veteran contends that his currently-diagnosed psychiatric 
disorder(s) is related to service.  His service treatment records 
show that the Veteran was afforded a Southwest Asia 
demobilization medical examination upon returning from Saudi 
Arabia in May 1991, during which the Veteran reported having 
nightmares and trouble sleeping.  A notation on the examination 
report reflects that the Veteran was prescribed Valium, secondary 
to "nervous problems."  Post-service VA medical record show 
positive PTSD screens and treatment for substance abuse and for 
complaints of insomnia, "dreams of dead bodies he saw," and an 
inability to be around other people.  

The January 2008 VA psychiatric examiner noted that the Veteran 
had had daily, chronic psychiatric symptoms since 1990 and gave 
an impression of anxiety disorder, not otherwise specified (NOS), 
cannabis dependence, and alcohol and cocaine dependence (in 
remission per Veteran report).  This examiner opined that the 
Veteran's substance abuse was separate and unrelated to his 
anxiety disorder and that no direct link could be established 
between the current symptoms and the Veteran's "in-service 
stressors without resorting to mere speculation, conjecture, or 
remote possibility." 

At the February 2009 VA examination, the Veteran indicated that 
he was prescribed Valium in service following a "nervous 
breakdown."  He reported subjective symptoms of impaired sleep, 
irritability, nervousness, and depression.  According to the 
Veteran, he had experienced these symptoms, described as 
"moderate," since 1991.  The Veteran also reported having 
"financial strain" at the time of the examination.  Following a 
mental status examination, the VA examiner diagnosed the Veteran 
as having anxiety disorder, NOS; depression, NOS; and cannabis 
abuse.  Unlike the January 2008 VA examiner, this examiner noted 
that these Axis I diagnoses were "inextricably interrelated."

In light of Clemons, and based on the medical evidence of record 
indicating complaints of anxiety, depression, sleep problems, and 
positive screens for PTSD, the Board has determined that a 
another psychiatric examination and opinion is required in this 
case.  

The Board notes that, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability secondary to 
a service- connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol or substance abuse 
disabilities and for secondary disabilities (such as hepatitis) 
that result from primary substance abuse.  Id. at 1376.

Thus, the Veteran's assertion that he incurred a psychiatric 
disorder as a result of service and his testimony that his 
problems with anxiety began during Persian Gulf service; that he 
saw people get blown up; that his unit got lost going into 
Kuwait; that they transported live ammo without escorts, which 
was very stressful; and that the symptomatology for which he was 
treated in service has continued to the present time.  In this 
regard, the Board notes that VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between the 
Veteran's symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  38 
C.F.R. § 3.304(f)(2010); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Veteran's DD Form 214 does not confirm receipt of a 
combat award, but does reflect that he served in Southwest Asia 
during Desert Storm.  

During the course of this appeal, VA amended 38 C.F.R. § 
3.304(f)).  The revision became effective July 13, 2010 and 
applies to claims like this one pending before the Board on that 
date.  This amendment eliminates the requirement of corroborating 
evidence of a claimed stressor if the stressor is related to a 
fear of hostile military or terrorist activity.  "[F]ear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential IED; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified as amended at 
38 C.F.R. § 3.304(f)).  In response to this revision, VA issued 
Training Letter 10-05, which required modification to the PTSD 
examination worksheet for the examiner to make a determination of 
whether the stressor is due to "fear of hostile military or 
terrorist activity."

As the Veteran has been diagnosed with various psychiatric 
disorders and has had several positive PTSD screens, he should be 
afforded another VA psychiatric examination to determine the 
etiology of any psychiatric disorder found to be present.  Since 
some of his in-service events-that he saw people get blown up; 
that his unit got lost going into Kuwait; that they transported 
live ammo without escorts, which was very stressful-appear to be 
related to "fear of hostile military or terrorist activity", 
the examiner should indicate whether the Veteran meets the 
criteria for PTSD due to "fear of hostile military or terrorist 
activity" in accord with Training Letter 10-05, as well as an 
opinion as to whether any currently diagnosed psychiatric 
disorder is related to service, to include whether the Veteran's 
disorder is related to the in-service treatment for a "nervous 
condition."


The Board also points out that the Veteran is receiving treatment 
at the Jackson VA Medical Center (VAMC) and the Natchez VA 
outpatient clinic, with the last record dated May 1, 2009.  On 
remand, VA must obtain all outstanding pertinent VA medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Jackson VAMC and the Natchez VA 
outpatient clinic, since May 1, 2009.  All 
records and/or responses received should be 
associated with the claims file.

2.  After completion of 1 above, arrange for 
the Veteran to undergo a VA psychiatric 
examination, to determine the nature and 
etiology of any diagnosed psychiatric 
disorder found.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing, if 
warranted) should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
psychiatric examiner should clearly identify 
all current psychiatric disorder(s).  With 
respect to each psychiatric diagnosis, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
psychiatric disorder was incurred in or is 
otherwise related to the Veteran's military 
service from September 27, 1990 to June 22, 
1991, to include whether the Veteran's 
disorder is related to the May 1991 in-
service treatment for a "nervous 
condition."

The psychiatric examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran 
currently has PTSD due to "fear of hostile 
military or terrorist activity" in accord 
with Training Letter 10-05.  If a diagnosis 
of PTSD is deemed appropriate, the examiner 
should explain how the diagnostic criteria 
are met, and comment upon the link between 
the current symptomatology and the Veteran's 
service in Southwest Asia during Desert 
Storm.  In rendering this opinion, the 
examiner should discuss the January 2008 and 
February 2009 VA mental disorders examiners' 
opinions.  

For each psychiatric disorder, to include 
PTSD, determined to be related to the 
Veteran's active duty from September 27, 1990 
to June 22, 1991, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such disorder caused 
and/or aggravated his alcohol/substance abuse 
after service.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

3.  To help avoid future remand, VA must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, undertake corrective action before 
the claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



